Baker, J. This was a proceeding by the common law writ of certiorari, the object of which was to quash the record of a certain order made by plaintiff in error, as superintendent of schools of Jasper county, in the matter of a supposed appeal, prosecuted by A. J. Lowe and Michael Green, directors of district Ho. 4, from the decision of the trustees of schools, attaching certain territory to school district Ho. 5. The writ of certiorari was issued upon the petition of defendants in error; and such proceedings were afterwards had thereunder, as that the said record was quashed, and a judgment entered against the county superintendent for costs and execution awarded therefor. The judgment of the circuit court, so far as it was to quash the order made by the superintendent of schools was right and proper, but it was erroneous to render a judgment against him for costs. The quashing of his order was punishment enough for making a bad record, without subjecting him to the payment of costs. For the error in so doing the judgment is reversed, and the cause remanded. Reversed and remanded.